Citation Nr: 1759623	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-03 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a compensable disability rating for status post right thumb fracture and index finger fracture with residual right thumb strain.

3.  Entitlement to a disability rating higher than 20 percent for status post right knee surgery with residual scars and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified by videoconference from the Winston-Salem, RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

In May 2016, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability based on surgical or other treatment necessitating convalescence, effective February 15, 2016 until June 1, 2016, when the rating was returned to 20 percent.   

In a decision dated in July 2016, the Board reopened the claim of service connection for a left knee disorder; denied the issues of service connection for a circulatory condition of the lower extremities and a compensable rating for left varicocele post-operative residuals; and remanded the reopened claim of service connection for a left knee disorder, along with pending appeals for a higher rating for service-connected right knee and right thumb-index finger disabilities, for further development.

In April 2017, the Board requested an expert medical opinion, which was obtained in May 2017, and sent to the Veteran in October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The left knee and right thumb-right index finger issues are addressed in the decision below.  The right knee rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  This Veteran's left knee degenerative joint disease is causally related to his service-connected right knee degenerative joint disease.   

2.  The Veteran's service-connected dominant right hand thumb-index finger disability is not productive of decreased range of motion or a gap between the thumb pad and fingers, but there is functional loss in the form of painful motion and loss of grip strength/weakness during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease, as associated with service-connected right knee disability, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a disability rating of 10 percent, but not higher, for status post right thumb fracture and index finger fracture with residual right thumb strain are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.71a, Diagnostic (DC) 5228-5229 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection-Left Knee

The Veteran is claiming service connection for a current left knee disorder, which he says has worsened because of his favoring and doing more work on his left knee than the right knee.  He is service connected for right knee degenerative joint disease (stemming from an injury to the knee during service), which has led to multiple instances of complete incapacitation, including as recently as February 2016.  See, e.g., private orthopedic records dated in February 2016.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Facts and Analysis

In July 2010, the Veteran was afforded a VA examination.  The examiner observed that the Veteran's gait and posture were normal, but noted that there was decreased and painful range of motion in both knees.  The examiner also noted that the Veteran's right knee degenerative joint disease was productive of weakness and falls.  The diagnosis was left knee degenerative joint disease, which the examiner (a private D.O.) opined "is less as not secondary to right knee condition."  However, no rationale was provided, so this opinion is of little probative weight.

During his April 2016 Board hearing, the Veteran presented on crutches and testified that his right knee gives out about 4 or 5 times a week.  He contended that his left knee condition was directly related to his service connected right knee disability.

In a medical record dated in May 2016, a private orthopædic physician advised that the Veteran "still walks with a slight, slightly flexed gait;" and that the Veteran's left knee pain had worsened due to his favoring the right knee.  This is highly probative evidence in favor of the claim.

In August 2016, the Veteran was afforded another VA knee examination.  The examiner noted that the Veteran regularly ambulated with a cane and knee brace(s).  According to the examiner (an internal medicine physician), the Veteran's left knee osteoarthritis "is less likely than not (less than 50% probability) caused by, or aggravated by, the Veteran's service-connected right knee disability" because "arthritis in of one extremity does not cause arthritis in the other extremity." [sic].  This rationale does not address the aggravation theory of entitlement advanced by the Veteran, so it is of no probative weight with regard to that aspect of the claim. 

In October 2016, the Veteran submitted additional lay argument in support of his contention that "pain or disability in one leg can stress the other one and produce symptoms in it."  In that document he referenced 9 learned treatises that he said supported his proposition.  This is probative lay evidence in support of the claim.

In view of the foregoing, in April 2017 the Board requested an expert medical opinion on the matter, which was obtained in May 2017.

In an opinion dated in May 2017, a VA Chief of Orthopedic Surgery noted that none of the studies submitted by the Veteran pertained to the knee.  He then stated that, based on his experience as a surgeon, the Veteran's left knee degenerative arthritis was not caused or aggravated by his service-connected right knee degenerative arthritis because "the forces going across the knees are diminished with diminished velocity, and diminished gait velocity due to the right knee arthritis would actually diminish the loads across the left knee."  This is negative evidence against the claim.  However, as even this physician acknowledged, the excerpts he provided from the first and second medical treatises that he cited tend to support the Veteran's claim of a nexus based on altered gait and weight shifting/loading; to wit, from the first treatise:

. . . The initiation of osteoarthritis is associated with a kinematic change in the patterns of ambulation of sufficient magnitude (injury, increased laxity, neuromuscular changes, obesity) to shift load to regions of the cartilage at the knee that are not condition to chronic ambulatory loading.  At some point cartilage can no longer adapt to the altered chronic ambulatory loading and begins to degrade.  Once cartilage starts to degrade it responds negatively to load and the role of progression of osteoarthritis increases with loading.  {Fig. 1].  The initiation phase is caused by abnormal kinematics while loading drives the progression phase.  

and, from the second treatise:  

Although cross sectional gait studies have advanced our understanding of the mechanical pathology of knee osteoarthritis, this body of work does not provide insight into whether unique osteoarthritis gait characteristics represent a predisposition to pathology, a secondary adaption that optimizes function, or a secondary consequence of pathology that contributes mobility limitations.

The Board thus finds that there is an approximate balance of evidence for and against the proposition that the Veteran's left knee disorder of degenerative joint disease is secondary to altered gait and weight shifting/loading onto the left knee as a consequence of his service-connected right knee disease.  38 C.F.R. § 3.310.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for left knee degenerative joint disease is therefore warranted.  

II.  Increased Rating-Right Thumb-Index Finger

In February 1972, the Veteran was service-connected for right thumb and index finger fracture residuals, with an assigned noncompensable rating.  In October 2009, the Veteran filed a claim for a higher rating for his service-connected right thumb-right index finger fracture disability.  The Veteran's service-connected right thumb-right index finger disability has been rated under hyphenated DC 5228-5229 throughout the appeal period.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.

Under the limitation of thumb motion provisions of DC 5228, a noncompensable rating is warranted if there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating is warranted if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  

DC 5229 provides for a noncompensable rating for limitation of motion of the index or long finger if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees; and for a highest rating of 10 percent rating if there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

On VA examination of the right hand in July 2010, the Veteran complained of decreased strength and a hard time gripping and opening things.  Physical examination found no gaps and normal range of motion of the Veteran's dominant right hand, but there was objective evidence of painful range of motion of the right thumb.  See August 2010 VA examination report, pp. 6, 9.  Additionally, on VA examination of the right hand fingers and thumb in August 2016, there was full range of motion, no gaps, and no objective evidence of pain or pain on use; but, the Veteran did describe flare-ups on the average of 4 times per months consisting of tightness in his thumb and index finger with ensuing loss of grip strength.  See also Board Hearing Transcript, p. 7, re: Veteran's testimony that from "time to time" he is unable to open jars, bottles, etc. due to due to "lack of strength."  The examiner acknowledged that there would be functional loss in the form of "weakness" in the thumb and index finger of the Veteran's dominant right hand at those times.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Therefore, and in accordance with DeLuca, the Board finds that a rating of 10 percent based on functional loss due to flare-ups under 38 C.F.R. § 4.40 is warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59).  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  There is no basis for a rating higher than 10 percent as there would have to be sufficient evidence showing much more limitation of motion or ankylosis.


ORDER

Service connection for left knee degenerative joint disease, as associated with service-connected right knee disability, is granted.  

A disability rating of 10 for status post right thumb fracture and index finger fracture with residual right thumb strain is granted; subject to the law and regulations governing the payment of monetary benefits.


REMAND

As for the appeal for a higher rating for the Veteran's service-connected right knee disability, review of the record reveals that he was last examined for rating by VA purposes in August 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp, 29 Vet. App. at 26 (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination to ascertain the severity of this service-connected weight bearing joint disability (including during flare-ups) is warranted.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected right knee disability.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

2.  Finally, re-adjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


